    Case 3:20-mj-05062-TLF Document 2 Filed 03/18/20 Page 1 of 1




                 District Court for the Western
                     District of Washington



UNITED STATES OF AMERICA,              )
                                       )
          Plaintiff                    )
                                       )
                                       )
         vs.                           )     MJ20-5062
                                       )
                                       )
 JULIO WESLEY HAYES,                   )     ORDER APPOINTING
                                       )     FEDERAL PUBLIC
                                       )     DEFENDER
                                       )
          Defendant                    )
                                       )
                                       )
                                       )


    On the basis of the above-named defendant's sworn
financial statement, the court finds that he/she is
financially unable to retain counsel and that the Federal
Public Defender for the Western District of Washington be and
is hereby appointed to represent the above-named defendant
pursuant to Title 18 United States code 3006A.
                       Dated this          day of March, 2020




                          United States Magistrate Judge



ORDER APPOINTING F.P.D.
